Citation Nr: 0703513	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant was a member of  United States Naval Reserve.  
He apparently served more than 10 years and was discharged in 
May 2002 as not physically qualified.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The claims folder includes a current diagnosis of SLE.  

2.  Service medical records document the appellant received 
anthrax immunizations on September 19, 1999, October 2, 1999, 
October 17, 1999, and March 18, 2000.  

3.  Blood serum taken from the appellant prior to his 
vaccinations were tested in connection with this appeal and 
revealed findings consistent with the presence of autoimmune 
disease.  

4.  A VA rheumatologist, has reviewed the record and 
determined that the appellant's SLE had its onset prior to 
his immunizations for anthrax.  


CONCLUSION OF LAW

The criteria for service connection for systemic lupus 
erythematosus (SLE) have not been met.  38 U.S.C.A. § 1110 
(West 2002): 38 C.F.R. § 3.303 (2006); VAOPGPREC 4-2002.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The RO in a January 2006 letter to the appellant explained 
what information was needed from the him, what the evidence 
must show, and how VA could assist in obtaining evidence.  
The appellant's service medical records and private medical 
records identified by the appellant were obtained.  A VA 
medical opinion was requested and received.  The appellant 
was issued a statement of the case in February 2005.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  In March 2006 the RO sent the 
appellant a letter notifying as required.  

Given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the appellant.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The term "active military, naval or air service" includes-
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(22) and (24)(West 2002); 38 C.F.R. § 3.6 (2006).  

If evidence establishes that an individual suffers from a 
disabling condition as a result of administration of an 
anthrax vaccination during inactive duty training, the 
individual may be considered disabled by an "injury" 
incurred during such training as the term is used in 38 
U.S.C. § 101 (24), which defines "active military, naval, or 
air service" to include any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred or aggravated in line of duty.  Consequently, 
such an individual may be found to have incurred disability 
in active military, naval, or air service for purposes of 
disability compensation under 38 U.S.C. § 1110 or 1131.  
VAOPGPREC 4-2002.  

Factual Background and Analysis.  On his application for VA 
benefits the appellant  asserted he developed SLE as a result 
of receiving anthrax immunizations in service.  He indicated 
he served in the U. S. Naval Reserves from May 1992 to May 
2002.  

Service medical records include a September 20, 1999 report 
reflecting serum samples were taken from the appellant on 
September 15, 1999.  Service medical records document that 
the appellant received anthrax immunizations on September 19, 
1999, October 2, 1999, October 17, 1999 and March 18, 2000.  

Private medical records reveal that as early as June 2001 
connective tissue disease had been diagnosed and possible 
diagnoses of scleroderma or lupus were being considered.  
Later private records include an evaluation by a 
rheumatologist and the current records include a diagnosis of 
SLE.  

The appellant contacted the Walter Reed Regional Vaccine 
Healthcare Center (WRRVHC) for assistance.  A June 2002 
letter from the Director of the WRRVHC, stated that current 
literature does not clearly indicate a causal link between 
anthrax vaccine and autoimmune disease.  However, the 
temporal association between the appellant's clinical 
symptomatology and subsequent diagnosis and his receipt of 
the anthrax vaccine and the absence of symptoms prior to 
receiving the vaccine warrants a consideration for plausible 
causality.  

Subsequently, in connection with this appeal, the appellant's 
pre-vaccine serum sample was obtained and tested, and 
revealed findings consistent with the presence of autoimmune 
disease.  Based on this, a VA rheumatologist then concluded 
there was no medical support for the appellant's illness as 
being the result of having received anthrax injection.  

Although evidence obtained in connection with this appeal 
reflects what appears to be on-going investigations by the 
medical community concerning links between anthrax vaccines 
and the development of illnesses such as the appellant's, and 
certainly the nearness in time of the appellant's 
vaccinations and presentation of symptoms suggest a potential 
connection, the medical opinion specifically obtained to 
address the link in this case between the appellant's illness 
and his vaccinations was adverse to his claim.  

Under these circumstances, and with no indication the veteran 
was on active duty for training on September 15, 1999, the 
preponderance of the evidence is against the claim for 
service connection.  Accordingly, the appeal is denied.  In 
the event the science on this subject changes, the appellant 
may submit an application to reopen his claim.  


ORDER

Service connection for systemic lupus erythematosus is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


